Citation Nr: 0917162	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-11 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
arsenic poisoning, to include diabetes and circulatory and 
nervous system disorders.

2.  Entitlement to an increased rating for residuals of a 
left shoulder dislocation and degenerative joint disease of 
the left shoulder, currently rated as 30 percent disabling.

3.  Entitlement to an effective date prior to July 27, 2004, 
for service connection for left ankle strain.

4.  Entitlement to an effective date prior to July 27, 2004, 
for the award of a 30 percent rating for residuals of a left 
shoulder dislocation and degenerative joint disease of the 
left shoulder.




REPRESENTATION

Appellant represented by:	Jonathan W. Crisp, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
November 1993, and from January 1996 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  

In March 2009, the Veteran provided testimony at a video 
conference before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
folders.  During the hearing the Veteran clarified that he 
was appealing only issues 1 and 2, and these were the only 
issues discussed at this hearing.  

In subsequent March 2009 post-hearing written argument before 
the Board, the Veteran's attorney also addressed the issues 
of the effective date of service connection for left ankle 
strain and the effective date of the award of a 30 percent 
rating for left shoulder disability.  The Veteran waived 
initial RO consideration of this argument and accompanying 
evidence.

As to the issue of entitlement to an earlier effective date 
for service connection for the left ankle disability, the 
Board notes that service connection was granted in August 
2008 by a decision review officer, a timely notice of 
disagreement (NOD) was received and a statement of the case 
was issued in November 2008.  Thus, the Board accepts the 
attorney's March 2009 written argument in lieu of a VA Form 
9, as a timely substantive appeal on that issue.  

The issues of entitlement to an increased rating for 
residuals of a left shoulder dislocation and degenerative 
joint disease of the left shoulder, and entitlement to an 
effective date prior to July 27, 2004, for service connection 
for left ankle strain are decided herein while the issues of 
service connection for residuals of arsenic poisoning, to 
include diabetes and circulatory and nervous system 
disorders, and entitlement to an earlier effective date for a 
30 percent rating for left shoulder disability, are addressed 
in the REMAND that follows the order section of this 
decision.


FINDINGS OF FACT

1.  During the period beginning July 27, 2004, the Veteran's 
left shoulder disability has been manifested by limitation of 
motion; neither ankylosis of the scapulohumeral articulation 
nor fibrous union of the humerus has been present.  

2.  Service connection for residuals of left ankle injury was 
denied by rating decision in May 1994; notice of the decision 
was properly sent to the Veteran's then current address of 
record; the Veteran did not appeal this decision.

3.  The Veteran's claim to reopen a claim for service 
connection for the left ankle disability was received on July 
27, 2004.

4.  Thereafter, new and material evidence, other than service 
department records, was received.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5200-5202 (2008).

2.  The criteria for an effective date earlier than July 27, 
2004, for the grant of service connection for left ankle 
strain are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

With respect to the left shoulder claim, the record reflects 
that in letters mailed in November 2004 and March 2006, the 
Veteran was informed that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the March 2006 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all 
pertinent evidence, the originating agency readjudicated the 
Veteran's claim in August 2008 based on all evidence of 
record prior to the certification of this appeal.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

With respect to the left ankle issue, the record reflects 
that the Veteran was provided the required notice by letter 
mailed in March 2006, prior to the initial decision assigning 
an effective date for service connection.

The Board further notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent private medical records have been obtained.  
Neither the Veteran nor his attorney has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.  In his March 2009 
written statement, the Veteran's attorney waived RO 
consideration of additional evidence submitted.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Increased Rating for Left Shoulder

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection was awarded for the Veteran's residuals of 
left shoulder dislocation in May 1994, and a noncompensable 
rating was assigned.  The claim for an increased rating was 
received at the RO in July 2004.  In an August 2008 decision, 
the RO awarded an increased rating to 30 percent for the left 
shoulder, effective from July 27, 2004, under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The record reflects that the 
Veteran is right-handed; therefore, his left shoulder 
corresponds to the minor arm.  Diagnostic Code 5201 provides 
that a 20 percent disability rating is warranted for 
limitation of the minor arm at the shoulder level.  The 
maximum schedular disability rating of 30 percent is 
warranted for limitation of motion of the minor arm to 25 
degrees from the side.  


Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
warrants a 40 percent rating if it is unfavorable ankylosis 
with abduction limited to 25 degrees from side.  

After carefully reviewing the evidence of record, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted for the Veteran's left shoulder disability.  

Multiple private treatment records reflect complaints of left 
shoulder pain and limitation of motion.  

At a November 2004 VA examination, there was no atrophy of 
the muscles of the left arm.  Full range of motion testing 
could not be accomplished because the Veteran complained of 
pain with movement.  Flexion of the left shoulder was 
measured to 60 degrees, extension was to 20 degrees and 
internal rotation could not be measured secondary to pain.  
Muscle strength was estimated to be good to normal.  Tinel's 
test was negative.  Acute exacerbations were reported.  No 
loss of coordination was noted.  Fatigue was subjective.  MRI 
reportedly showed rotator cuff tear of the left shoulder and 
Bankart lesion of the left shoulder.  

At an August 2008 VA examination, the Veteran reported 
constant left shoulder pain.  He noted weakness, 
fatigability, giving way and lack of endurance.  He took 
Ibuprofen for the pain at night.  Flare ups occurred daily, 
usually at night, and were an 8 out of 10 on a pain scale.  
These were precipitated by increased activity with the left 
shoulder and relieved by rest and medication.  He used a 
brace or an Ace bandage.  He reported moderate additional 
limitation of motion with flare-ups.  He reported ten 
dislocations that have required reduction by a physician.  He 
noted that he did not seek medical attention for less severe 
subluxations.  The Veteran reported he was working as a 
computer programmer and he experienced difficulty using the 
keyboard.  The examiner noted the combined effects of the 
left shoulder and peripheral neuropathy on occupational 
activities.  

On examination, the left shoulder revealed painful motion, 
tenderness and abnormal movement.  Forward flexion was from 0 
to 123 degrees, with pain starting at 116 degrees.  Following 
repetitive movement, flexion was to 113 degrees, with the 
additional loss of range of motion due to pain.  Extension 
was from 0 to 12 degrees, with no additional loss due to pain 
after repetitive use.  Abduction was from 0 to 65 degrees, 
reduced to 58 degrees following repetitive use.  Internal 
rotation was from 0 to 55 degrees, reduced to 39 degrees with 
pain on repetitive use.  External rotation was from 0 to 39 
degrees, reduced to 34 degrees with pain on repetitive use.  

Left shoulder X-rays performed in July 2008 were normal with 
no fractures, dislocations, normal joint spaces and soft 
tissues, and no degenerative changes.  

The diagnoses included left shoulder dislocations, status 
post left shoulder injury and dislocation, recurrent left 
shoulder subluxation, status post left shoulder injury, left 
shoulder SLAP tear of the glenoid labrum, left shoulder 
anterior/inferior glenoid labrum irregularity, left shoulder 
Hill-Sachs deformity, left shoulder bursal surface 
supraspinatus tendon tear and left shoulder acromioclavicular 
degenerative joint disease.  

The Board acknowledges that the Veteran certainly has 
significant limitation of motion of the shoulder.  This range 
of motion most nearly approximates motion of the arm limited 
to 25 degrees from the side, considering flare-ups as 
described.  This is consistent with the current 30 percent 
rating, the maximum rating authorized for the minor arm under 
Diagnostic Code 5201.  It is clear from the medical evidence 
that the Veteran does not have unfavorable ankylosis of the 
scapulohumeral articulation, with abduction limited to 25 
degrees from side.  Thus, a disability rating higher than 30 
percent is not warranted under Diagnostic Code 5200.

The Board has considered whether there is any other schedular 
basis to assign a higher disability rating during the period 
in question, but has found none.  In particular, the Board 
notes that none of the evidence shows fibrous union of the 
humerus so a higher rating is not warranted under Diagnostic 
Code 5202.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.

The Board has also expressly considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(a) (2008).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his left shoulder disability 
and that the manifestations of the disability are consistent 
with those contemplated by the schedular criteria for the 
shoulder.  He continues to work.  The Board concludes that 
referral of this case for extra-schedular consideration is 
not in order.



III.  Effective Date of Service Connection for Left Ankle 
Disability

Legal Criteria

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For claims to reopen 
previously disallowed final claims based on the submission of 
new and material evidence other than service department 
records, the effective date shall be date of receipt of the 
claim to reopen or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.

Analysis

The Veteran's original claim for service connection for left 
ankle injury was filed in November 1993 and denied by the 
Winston-Salem, North Carolina RO in a rating decision dated 
in May 1994.  He was notified of this decision and provided 
with a copy of his appellate rights that same month.  This 
letter from the RO, dated in June 1994, was sent to his then 
current address.  

The Philadelphia RO received a statement from the Veteran on 
July 27, 2004, wherein the Veteran requested that the RO 
reopen his claim for service connection for left ankle 
disability.  Thereafter, the RO determined that new and 
material evidence, other than service department records, had 
been submitted to reopen the claim.  In an August 2008 
decision review officer decision, the RO granted service 
connection for the Veteran's left ankle disability, effective 
July 27, 2004.

There was no correspondence from the Veteran or his 
representative added to the record between May 1994 and July 
27, 2004, on which date the RO received a statement from the 
Veteran wherein he asked the RO to reopen his claim for 
service connection for the left ankle.  

There is nothing of record that can be construed as a claim 
to reopen the claim for service connection for left ankle 
disability prior to July 27, 2004.  In particular, the Board 
notes that there is no VA or service department record dated 
subsequent to the prior denial and prior to July 27, 2004, 
that could be accepted as a claim to reopen under 38 C.F.R. 
§ 3.157.  Similarly, no evidence from a private physician, 
lay person, state or other institution that could be accepted 
as a claim under 38 C.F.R. § 3.157 was after the prior denial 
and prior to July 27, 2004.   

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable to this claim.  


ORDER

An increased rating for residuals of a left shoulder 
dislocation and degenerative joint disease of the left 
shoulder is denied.

An effective date prior to July 27, 2004, for the grant of 
service connection for left ankle strain is denied.


REMAND

The Veteran maintains that he was deliberately poisoned with 
arsenic in service in 1985, and that arsenic poisoning has 
caused him to develop serious diseases, including diabetes 
mellitus and neuropathy.  He testified at length before the 
undersigned and has provided extensive literature relating to 
arsenic poisoning, as well as arsenic and the development of 
disease.  He has reported his theories to multiple health 
care providers, as noted in the claims folders.  He points to 
specific incidences in 1985 contained in his medical record 
where he contends he was being treated for acute arsenic 
poisoning.

The Board believes that, under the circumstances of this 
case, a remand is in order for the purpose of affording the 
Veteran a VA examination to determine if he has residuals of 
arsenic poisoning.

The Court has held that, where the record contains a notice 
of disagreement (NOD) as to an issue, but no statement of the 
case, the issue must be remanded to the originating agency to 
issue a statement of the case and to provide the veteran an 
opportunity to perfect the appeal.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  The Board finds that inasmuch as the 
March 2009 post-hearing written presentation before the Board 
constitutes an NOD with the effective date of the award of a 
30 percent rating for the left shoulder, a remand is required 
as to that issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or AMC should also arrange for 
the Veteran to be examined by an 
appropriate physician to determine 
whether he currently has residuals of 
arsenic poisoning that occurred in 
service in 1985.  The claims files must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  With respect to each of 
the Veteran's claimed disorders 
(diabetes, circulatory and nervous system 
disorders) and any other pertinent 
disorders found to be present, the 
examiner should state an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to arsenic 
poisoning in service.  The rationale for 
all opinions must be provided.  If a 
diagnosis or relationship is not 
currently supported for these conditions, 
the examiner should so state and explain 
why.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for residuals of 
arsenic poisoning.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  

4.  The Veteran and his representative 
should be provided a Statement of the 
Case on the issue of entitlement to an 
earlier effective date for the assignment 
of a 30 percent rating for the service-
connected left shoulder disability and 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
a timely substantive appeal is received, 
the RO or the AMC should ensure that any 
indicated development is completed before 
the case is returned to the Board for 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


